Citation Nr: 0419397	
Decision Date: 07/19/04    Archive Date: 07/27/04	

DOCKET NO.  03-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1968, 
and from November 1969 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2002 and April 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
degenerative disc disease of the lumbar spine.  

In that regard, at the time of a private neurologic 
examination in August 2001, it was noted that Magnetic 
Resonance Imaging conducted in June of that year had shown a 
small ruptured disc at the level of the 5th lumbar vertebra 
and 1st sacral segment on the left, which, it was felt, might 
explain the veteran's symptoms of low back pain with referred 
pain into the left leg.  Further noted was that the veteran's 
reflexes were decreased "throughout."  

In a statement of March 2002, another of the veteran's 
private physicians wrote that he suffered from constant 
numbness, as well as pain and tingling in his left leg.  
Physical examination had shown a slight limp in the veteran's 
gait, in addition to decreased forward bending of only 30 
degrees at the waist, in conjunction with diminished deep 
tendon reflexes in the veteran's lower extremities.  

On VA orthopedic examination in March 2003, there was no 
evidence of any spasm, weakness, or tenderness.  However, 
deep tendon reflexes were absent bilaterally.  

The Board notes that, in a statement of August 2003, one of 
the veteran's private physicians wrote that the veteran 
suffered from increasing weakness in his left lower 
extremity, as well as "severe recurrent attacks without 
intermittent relief."  Additionally noted was the presence of 
pain typical for sciatica radiating down the veteran's left 
lower extremity.  

Significantly, on recent VA orthopedic examination in January 
2004, motor and sensory examination of the lower extremities 
was grossly within normal limits.  Muscle strength at the 
hips, knees, and ankles was normal to flexion and extension, 
in both passive and active modalities, and against 
resistance.  According to the veteran, he was currently 
experiencing no "severe" symptoms attributable to his lower 
back.  However, when questioned, the veteran commented that 
he had spent "as much as three days in bed at a time" due to 
problems with his lower back.  

Based on the aforementioned, the Board is unable to determine 
the severity of certain neurologic manifestations 
attributable to the veteran's low back disability.  Similarly 
unclear is the extent to which the veteran has been 
incapacitated due to his service-connected degenerative disc 
disease of the lumbar spine.  Such information is arguably 
vital to a proper adjudication of the veteran's current 
claim.  See 38 C.F.R. § 4.71a and Part IV, Codes 5293 
(effective prior to September 26, 2003), and 5243 (effective 
September 26, 2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2004, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded a 
VA examination by a specialist in the 
field of neurology or neurosurgery in 
order to more accurately determine the 
exact nature and etiology of his service-
connected low back disability, and, in 
particular, the neurologic manifestations 
attributable to that disability.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining neurologist/neurosurgeon 
should specifically comment regarding the 
neurologic manifestations of the 
veteran's service-connected low back 
disability.  In so doing, the examiner 
should describe in detail the presence or 
absence of any paralysis (complete or 
incomplete) attributable to the veteran's 
service-connected degenerative disc 
disease.  The examiner should also 
comment regarding the presence or absence 
of sciatic neuropathy, demonstrable 
muscle spasm, absence ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc.  
Finally, the examiner should offer his 
opinion regarding the frequency of 
"incapacitating episodes" (defined as a 
period of acute signs and symptoms 
requiring bed rest prescribed by a 
physician and treatment by a physician) 
over the course of the past 12 months.  
All such information, and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner.  Moreover, a 
notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  RO should then review the veteran's 
claim for an increased evaluation for 
service-connected degenerative disc 
disease of the lumbar spine.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in January 2004.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



